Citation Nr: 1520379	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of left seventh cranial nerve impairment (Bell's palsy).

2. Entitlement to service connection for residuals of left seventh cranial nerve impairment (Bell's palsy).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

As a matter of background, in June 1996, the Veteran submitted an application for service connection for a "nervous condition" which he contended resulted from the loss of feeling/movement in the left side of his face while in service.  He also reported that he had a constant shaking of his hands and the feeling that his face had fallen asleep.  In December 1996, the RO issued a rating decision that denied entitlement to service connection for paralysis of the left seventh cranial nerve.  The Veteran did not appeal that decision.

In July 2011, the Veteran submitted an application to reopen a claim of service connection for Bell's palsy.  In September 2012 the RO issued a rating decision denying the claim.  The Veteran appealed that rating decision and in May 2013, the Board issued a decision which found that the Veteran had, in fact, not submitted new and material evidence sufficient to reopen the prior claim for service connection; the Board therefore declined to adjudicate the underlying issue of service connection.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued an Order and Memorandum Decision that vacated the Board's April 2012 decision and remanded the case to the Board for reconsideration of the application to reopen.  That question is addressed in the decision below.  (In its May 2013 decision, the Board limited its consideration to the question of reopening of a claim of service connection for the disability addressed in the 1996 denial, namely, Bell's palsy.  Because of the Court's criticism of the way the Board characterized the issue on appeal, the Board has now characterized it as including all claimed residuals of Bell's palsy.)


FINDING OF FACT

Evidence submitted since the November 1996 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of paralysis of the left seventh cranial nerve (Bell's palsy).


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of paralysis of the left seventh cranial nerve (Bell's palsy).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision by the agency of original jurisdiction (AOJ) becomes final one year from the date of notification of the determination.  38 C.F.R. §§ 20.302, 20.1103 (2014).  A final rating decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered, unless new and material evidence is presented or secured with respect to the disallowed claim.  38 U.S.C.A. § 7105(c) (West 2014).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014); see also shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In December 1996, the RO denied the Veteran's claim of service connection for paralysis of the left seventh cranial nerve on the basis that, while his service treatment records reflected treatment for Bell's palsy, there was no evidence or medically ascertainable symptoms of a then-current disability.  The Veteran did not submit a notice of disagreement, so the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012).  

In December 1996, the record consisted of the Veteran's service treatment records, VA outpatient treatment records from July 1996 to August 1996, private medical records dated November 1985 to June 1996, and a November 1996 VA examination report.  Service treatment records reflected a diagnosis of Bell's palsy of the left seventh nerve in September 1955.  It was noted that he was placed on heat and Vitamin B therapy.  Upon discharge from service, clinical evaluation of the Veteran's head, face, neck, and scalp was normal, as reflected on the October 1956 report of medical examination.  The VA outpatient treatment records dated July 1996 to August 1996 and private treatment records from November 1985 to June 1996 make no reference to Bell's palsy, and the November 1996 VA examiner concluded that there was no evidence of a disability in any of the cranial nerves or in any portion of the nervous system as examined.  The VA examiner explained that the initial in-service complaint surrounding Bell's palsy was a "Bell's palsy with spontaneous resolution as is typical for this disorder."  

In July 2012, the Veteran submitted a private medical report which gave a history of Bell's palsy on the left side while in service and a present diagnosis of severe ptosis (drooping or falling eyelids), which was more severe on the left than the right.  The private physician indicated that he "suspect[ed]" that [the Veteran's previous Bell's palsy] is the reason for the marked asymmetry in the two brows.  The private physician stated that the Veteran appeared to be an excellent candidate for improvement in vision with a blepharoplasty, levator advancement on both upper eyelids, and a left direct brow lift.  Additional evidence submitted included VA outpatient treatment records from July 1996 through July 2012 and the results of a September 2012 VA examination report.

Upon further review, the Board is satisfied that the Veteran has submitted new and material evidence sufficient to reopen the prior final decision.  As stated above, new and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

In the instant case, the reason the Veteran's claim was denied in 1996 was because the Veteran was not found to have Bell's palsy.  However, the Board finds that the July 2012 private medical report is both new, in that it was not associated with the file at the time of the initial denial of benefits, and material because it gives a present diagnosis that may be a residual of Bell's palsy.  At the very least, it provides evidence of symptomatology that was not found at the time of the initial denial of benefits which may be associated with an in-service illness.  

The medical report may not serve to completely substantiate the claim of service connection for Bell's palsy residuals, because the report supports a diagnosis the absence of which at the time of the 1996 decision resulted in the denial if the underlying claim, it at least qualifies as new and material evidence sufficient to reopen the prior final claim.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for residuals of paralysis of the left seventh cranial nerve (Bell's palsy) is reopened.  


ORDER

The claim of service connection for residuals of paralysis of the left seventh cranial nerve (Bell's palsy) is reopened; to this limited extent, the appeal is granted.


REMAND

If the Board determines that new and material evidence has been submitted for the claim, then the Board must also adjudicate the claim on a de novo basis on the merits.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration on the merits in the first instance.  38 U.S.C.A. § 7104 (West 2014); Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  In this case, the Board notes that the RO did, in fact, allow a de facto reopening of this claim when it adjudicated the issue in September 2012.  However, the Veteran submitted additional medical evidence regarding vascular surgery in 2011, which was received by the RO in October 2012, but which has not been considered by the RO in the first instance.   There is no indication that the Veteran has waived RO consideration of this evidence.  As such, a remand is necessary so that the RO may consider the claim in light of all evidence of record.  

Further, once VA undertakes the effort to provide an examination or opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's "evaluation of the claimed disability will be a fully informed one."  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate.  38 C.F.R. § 4.2 (2014).  

Here, the Board finds that the September 2012 VA examination is inadequate.  First, the Board finds that the September 2012 examination report did not provide a sufficiently detailed description of the disability, nor did it contain sufficient detail upon which the Board can rely on to make a decision.  Specifically, while the examiner did find evidence of drooping eyelids, she did not address why that symptomatology should not be attributed to the Veteran's in-service Bell's palsy.  Further, the opinion stated that there is no seventh nerve palsy appreciated, but it did not account for how such a conclusion was reached.

Second, the September 2012 medical examination was limited to disabilities of the cranial nerves, and the resulting opinion was subsequently limited to paralysis of the seventh left cranial nerve.  However, as discussed above, because the Veteran has asserted multiple problems as being due to the in-service illness, the Board has recharacterized the claim as one for residuals of paralysis of the left seventh cranial nerve (Bell's palsy).  As noted above, the examiner did find evidence of ptosis during the examination, but an etiology opinion was not provided regarding that possible diagnosis, specifically whether it could be considered a residual of the in-service problem.  Neither did the examiner address reported symptoms such as drooling and difficulty eating, nor did she provide a possible diagnosis associated with such symptoms, or for the possible cause of anxiety as noted by the 1996 examiner.  Thus, the Board finds that a new VA examination is necessary to assess the full extent of the Veteran's claimed symptomatology.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate specialist to assess his claimed symptoms, including ptosis and anxiety.  The entire claims file and a copy of this remand must be made available to the examiner.

The VA examiner(s) should conduct a thorough examination of the Veterans complaints, to include ptosis, drooping facial features, drooling, difficulty eating, unusual sensations of the face, and any anxiety disorder.  Thereafter, the examiner(s) should provide diagnosis(es) associated with and in consideration of the Veteran's present complete symptomatology.  

The examiner(s) should then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed disability is related to his active service, to include his 1955 experience with Bell's palsy.  

The examination should not be limited to paralysis of the left seventh cranial nerve, but rather should encompass all symptoms and diagnoses the Veteran has asserted.  A complete rationale for any opinion must be given and should be supported by facts in evidence and citation as necessary to medical treatise evidence and known medical principles.  

2. After undertaking any other development deemed appropriate, the originating agency should then readjudicate the issue remaining on appeal in light of all evidence of record.  If a benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


